Exhibit 10.28
COINSTAR, INC.
1997 AMENDED AND RESTATED EQUITY INCENTIVE PLAN
(As Amended by the Board of Directors on February 11, 2009)
1. Purposes
     (a) The purpose of the Coinstar, Inc. 1997 Amended and Restated Equity
Incentive Plan (the “Plan”) is to provide a means by which selected Employees,
Directors and Consultants may be given an opportunity to benefit from increases
in value of the common stock of the Company (“Common Stock”) through the
granting of (i) Incentive Stock Options, (ii) Nonstatutory Stock Options, and
(iii) Stock Awards.
     (b) The Company, by means of the Plan, seeks to retain the services of
persons who are now Employees, Directors or Consultants, to secure and retain
the services of new Employees, Directors and Consultants, and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Affiliates.
     (c) The Company intends that the Awards issued under the Plan shall, in the
discretion of the Board or any committee to which responsibility for
administration of the Plan has been delegated pursuant to subsection 3(c), be
either (i) Options granted pursuant to Section 6 hereof, including Incentive
Stock Options and Nonstatutory Stock Options, or (ii) Stock Awards granted
pursuant to Section 7 hereof. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and
in such form as issued pursuant to Section 6.
2. Definitions
     (a) Affiliate” means any parent corporation or subsidiary corporation with
respect to which an employee of such corporation would be eligible to receive
from the Company a grant of an Incentive Stock Option in connection with such
employee’s employment by such corporation, whether such corporation is now or
hereafter existing, except that, for purposes of Awards not intended to qualify
as Incentive Stock Options, the parent or subsidiary need not be a corporation.
     (b) “Award” means any Option or Stock Award.
     (c) “Board” means the Board of Directors of the Company.
     (d) “Code” means the Internal Revenue Code of 1986, as amended.
     (e) “Company” means Coinstar, Inc., a Delaware corporation.
     (f) “Consultant” means any person, including an advisor, engaged by the
Company or an Affiliate to render bona fide consulting services and who is
compensated for such services, provided that the term “Consultant” shall not
include Directors who are paid only a director’s fee by the Company or who are
not compensated by the Company for their services as Directors.
     (g) “Continuous Status as an Employee, Director or Consultant” means the
employment or relationship as an Employee, Director or Consultant is not
interrupted or terminated. The Plan Administrator, in its sole discretion, may
determine whether Continuous Status as an Employee, Director or Consultant shall
be considered interrupted in the case of: (i) any leave of absence approved by
the Plan Administrator, including sick leave, military leave or any other
personal leave; or (ii) transfers between locations of the Company or between
the Company, Affiliates or their successors.
     (h) “Director” means a member of the Board.
     (i) “Employee” means any person employed by the Company or any Affiliate of
the Company. Neither service as a Director nor payment of a director’s fee by
the Company shall be sufficient to constitute “employment” by the Company.

 



--------------------------------------------------------------------------------



 



     (j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (k) “Fair Market Value” means, as of any date, the value of the Common
Stock of the Company determined as follows:
          (1) If the Common Stock is listed on any established stock exchange,
or traded on the Nasdaq Global Select Market or the Nasdaq Capital Market, the
Fair Market Value of a share of Common Stock shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in Common Stock) on the day of determination, as reported in The Wall
Street Journal or such other source as the Board deems reliable; or
          (2) In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board.
     (l) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
     (m) “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.
     (n) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
     (o) “Option” means the right to purchase Common Stock granted pursuant to
the Plan.
     (p) “Option Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.
     (q) “Participant” means the person to whom an Award is granted.
     (r) “Plan” means this Coinstar, Inc. 1997 Amended and Restated Equity
Incentive Plan, as amended and restated.
     (s) “Plan Administrator” has the meaning set forth in subsection 3(c) of
the Plan.
     (t) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3.
     (u) “Section 409A” means Section 409A of the Code, including any proposed
and final regulations and other guidance issued thereunder by the Department of
the Treasury and/or the Internal Revenue Service.
     (v) “Stock Award” means an Award of shares of Common Stock or units
denominated in Common Stock granted under Section 7, the rights of ownership of
which may be subject to restrictions prescribed by the Plan Administrator.
     (w) “Stock Award Agreement” means a written agreement between the Company
and a holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award grant. Each Stock Award Agreement shall be subject to the
terms and conditions of the Plan.
3. Administration
     (a) The Board shall administer the Plan unless and until the Board
delegates administration to a committee or subcommittee, as provided in
subsection 3(c).
     (b) The Board, or the Plan Administrator, as defined below, shall have the
power, subject to, and within the limitations of, the express provisions of the
Plan:

 



--------------------------------------------------------------------------------



 



          (1) To determine from time to time which of the persons eligible under
the Plan shall be granted Awards; when and how each Award shall be granted;
whether an Award will be an Incentive Stock Option, a Nonstatutory Stock Option,
a Stock Award or a combination of the foregoing; and the provisions of each
Award granted (which need not be identical), including the time or times when a
person shall be permitted to receive stock pursuant to an Award and the number
of shares with respect to which an Award shall be granted to each such person.
          (2) To construe and interpret the Plan and Awards granted under it,
and to establish, amend and revoke rules and regulations for its administration.
The Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan, in any Stock Award or Option Agreement, in a manner
and to the extent it shall deem necessary or expedient to make the Plan fully
effective.
          (3) To amend the Plan or an Award as provided in Section 12.
          (4) To permit or require the deferral of any Award payment, subject to
such rules and procedures as it may establish, which may include provisions for
the payment or crediting of interest, or dividend equivalents, including
converting such credits into deferred stock equivalents. Deferral of any Award
payment shall satisfy the requirements for exemption from Section 409A of the
Code or satisfy the requirements of Section 409A as determined by the Plan
Administrator prior to such deferral.
          (5) Generally, to exercise such powers and to perform such acts as the
Board or the Plan Administrator deems necessary or expedient to promote the best
interests of the Company, which are not in conflict with the provisions of the
Plan.
     (c) The Plan shall be administered by the Board and/or a committee or
committees (which term includes subcommittees) appointed by, and consisting of
two or more independent members of the Board (the “Plan Administrator”). If and
so long as the Common Stock is registered under Section 12(b) or 12(g) of the
Exchange Act, the Board shall consider in selecting the members of any committee
acting as Plan Administrator, with respect to any persons subject or likely to
become subject to Section 16 of the Exchange Act, the provisions regarding (i)
“outside directors” as contemplated by Section 162(m) of the Code and (ii)
“non-employee directors” as contemplated by Rule 16b-3. Notwithstanding the
foregoing, the Plan Administrator may delegate the responsibility for
administering the Plan with respect to designated classes of eligible persons to
different committees consisting of one or more members of the Board, subject to
such limitations as the Board deems appropriate. Committee members shall serve
for such term as the Board may determine, subject to removal by the Board at any
time. Furthermore, to the extent not inconsistent with applicable law, the Plan
Administrator may authorize one or more executive Officers of the Company to
grant Awards to certain eligible individuals in such amounts and at an exercise
price as specifically prescribed by the Plan Administrator. Notwithstanding any
other provision of the Plan, all grants of Awards to Directors shall be approved
only by a committee consisting of independent members of the Board.
4. Shares Subject to the Plan
     (a) Subject to the provisions of Section 11 relating to adjustments upon
changes in stock, the stock that may be available for issuance pursuant to
Awards shall not exceed in the aggregate Eight Million One Hundred Seventeen
Thousand Two Hundred Seventy Four (8,117,274) shares of Common Stock. If any
Awards shall for any reason expire or otherwise terminate, in whole or in part,
without having been exercised in full (or vested in the case of restricted stock
awarded pursuant to Section 7), the stock not acquired under such Award shall
revert to and again become available for issuance under the Plan.
     (b) The stock subject to the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.
     (c) Subject to the provisions of Section 11 relating to adjustments upon
changes in stock, not more than an aggregate of Six Hundred Thousand (600,000)
shares shall be available for issuance pursuant to grants of Stock Awards under
the Plan.

 



--------------------------------------------------------------------------------



 



     (d) Notwithstanding the foregoing, the maximum number of shares that may be
issued upon the exercise of Incentive Stock Options shall equal the aggregate
share number stated in subsection 4(a), subject to the provisions of Section 11
relating to adjustments upon changes in stock.
5. Eligibility
     (a) Incentive Stock Options may be granted only to Employees. Awards other
than Incentive Stock Options may be granted only to Employees, Directors or
Consultants.
     (b) No person shall be eligible for the grant of an Incentive Stock Option
if, at the time of grant, such person owns (or is deemed to own pursuant to
Section 424(d) of the Code) stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or of any of
its Affiliates unless the exercise price of such Option is at least one hundred
ten percent (110%) of the Fair Market Value of such stock at the date of grant
and the Option is not exercisable after the expiration of five (5) years from
the date of grant.
     (c) Subject to the provisions of Section 11 relating to adjustments upon
changes in stock, no person shall be eligible to be granted Awards covering more
than Five Hundred Thousand (500,000) shares of the Common Stock in any calendar
year, such limitation to be applied in a manner consistent with the requirements
of, and only to the extent required for compliance with, the exclusion from the
limitation on deductibility of compensation under Section 162(m) of the Code.
6. Option Provisions
     Each Option shall be in such form and shall contain such terms and
conditions as the Plan Administrator shall deem appropriate. The provisions of
separate Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions:
          (a) Term. No Option shall be exercisable after the expiration of ten
(10) years from the date it was granted.
          (b) Price. The exercise price of each Option shall be not less than
one hundred percent (100%) of the Fair Market Value of the stock subject to the
Option on the date the Option is granted. Notwithstanding the foregoing, an
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of Section
424(a) of the Code.
          (c) Consideration. The purchase price of stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash or with a check at the time the Option is
exercised, or (ii) at the discretion of the Plan Administrator (A) by tendering
(either actually or, so long as the Common Stock is registered under Section
12(b) or 12(g) of the Exchange Act, by attestation) shares of Common Stock
already owned by a Participant, provided that the Participant must have held any
such shares tendered that were acquired by the Participant under a
Company-sponsored stock compensation program for at least six (6) months, that
on the day prior to the exercise date have a Fair Market Value equal to the
aggregate exercise price of shares being purchased under the Option, (B) so long
as the Common Stock is registered under Section 12(b) or 12(g) of the Exchange
Act and to the extent permitted by law, delivery of a properly executed exercise
notice, together with irrevocable instructions to a brokerage firm designated by
the Company to deliver promptly to the Company the aggregate amount of sale or
loan proceeds to pay the Option exercise price and any withholding tax
obligations that may arise in connection with this exercise, all in accordance
with the regulations of the Federal Reserve Board, or (C) such other
consideration as the Plan Administrator may permit.
     In addition, to assist a Participant in acquiring shares of Common Stock
pursuant to an Option granted under the Plan, the Plan Administrator may, in its
sole and absolute discretion at the time the Option is exercised, permit
exercise of the Option by delivery of a promissory note from the Participant in
a form approved by the Company, provided that the Participant is an Employee,
and not an Officer or member of the Board (unless otherwise not prohibited by
law, including, without limitation, any regulation

 



--------------------------------------------------------------------------------



 



promulgated by the Board of Governors of the Federal Reserve System). No
promissory note shall be permitted if the exercise of an Option using a
promissory note would be a violation of any law. The Plan Administrator shall
have the authority to determine the terms of any promissory note and permit or
require the Participant to secure any promissory note used to exercise an Option
with the shares of Common Stock acquired upon the exercise of the Option or with
other collateral acceptable to the Company. Unless otherwise provided by the
Plan Administrator, if the Company at any time is subject to the regulations
promulgated by the Board of Governors of the Federal Reserve System or any other
governmental entity affecting the extension of credit in connection with the
Company’s securities, any promissory note shall comply with such applicable
regulations, and the Participant shall pay the unpaid principal and accrued
interest, if any, to the extent necessary to comply with such applicable
regulations.
          (d) Transferability. An Incentive Stock Option shall not be
transferable except by will or by the laws of descent and distribution, and
shall be exercisable during the lifetime of the person to whom the Incentive
Stock Option is granted only by such person. A Nonstatutory Stock Option may be
transferred other than for consideration, to the extent provided in the Option
Agreement; provided that if the Option Agreement does not expressly permit the
transfer of a Nonstatutory Stock Option, the Nonstatutory Stock Option shall not
be transferable except by will, by the laws of descent and distribution or
pursuant to a domestic relations order and shall be exercisable during the
lifetime of the person to whom the Option is granted only by such person or any
transferee pursuant to a domestic relations order. Notwithstanding the
foregoing, the person to whom the Option is granted may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Participant, shall thereafter be
entitled to exercise the Option.
          (e) Vesting. The total number of shares of stock subject to an Option
may, but need not, be allotted in periodic installments (which may, but need
not, be equal). The Option Agreement may provide that from time to time during
each of such installment periods, the Option may become exercisable (“vest”)
with respect to some or all of the shares allotted to that period, and may be
exercised with respect to some or all of the shares allotted to such period
and/or any prior period as to which the Option became vested but was not fully
exercised. The Option may be subject to such other terms and conditions on the
time or times when it may be exercised (which may be based on performance or
other criteria) as the Board may deem appropriate. The provisions of this
subsection 6(e) are subject to any Option provisions governing the minimum
number of shares as to which an Option may be exercised.
          (f) Termination of Employment or Relationship as an Employee Director
or Consultant. In the event a Participant’s Continuous Status as an Employee,
Director or Consultant terminates (other than upon the Participant’s death or
disability), the Participant may exercise his or her Option (to the extent that
the Participant was entitled to exercise it at the date of termination) but only
within such period of time ending on the earlier of (i) the date three
(3) months after the termination of the Participant’s Continuous Status as an
Employee, Director or Consultant (or such longer or shorter period specified in
the Option Agreement), or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination, the Participant does not
exercise his or her Option within the time specified in the Option Agreement,
the Option shall terminate, and the shares covered by such Option shall revert
to and again become available for issuance under the Plan.
     A Participant’s Option Agreement may also provide that if the exercise of
the Option following the termination of the Participant’s Continuous Status as
an Employee, Director or Consultant (other than upon the Participant’s death or
disability) would be prohibited at any time solely because the issuance of
shares would violate the registration requirements under the Exchange Act or the
restrictions of Rule 10b-5 under the Exchange Act, then the Option shall
terminate on the earlier of (i) the expiration of the term of the Option set
forth in the first paragraph of this subsection 6(f) or (ii) the expiration of a
period of three (3) months after the termination of the Participant’s Continuous
Status as an Employee, Director or Consultant during which the exercise of the
Option would not be in violation of such requirements or restrictions.
          (g) Disability of Participant. In the event the Participant’s
Continuous Status as an Employee, Director or Consultant terminates as a result
of the Participant’s disability, the Participant may exercise his or her Option
(to the extent that the Participant was entitled to exercise it at the date of

 



--------------------------------------------------------------------------------



 



termination), but only within such period of time ending on the earlier of
(i) the date twelve (12) months following such termination (or such longer or
shorter period specified in the Option Agreement), or (ii) the expiration of the
term of the Option as set forth in the Option Agreement. If, at the date of
termination, the Participant is not entitled to exercise his or her entire
Option, the shares covered by the unexercisable portion of the Option shall
revert to and again become available for issuance under the Plan. If, after
termination, the Participant does not exercise his or her Option within the time
specified herein, the Option shall terminate, and the shares covered by such
Option shall revert to and again become available for issuance under the Plan.
          (h) Death of Participant. In the event of the death of a Participant
during, or within a period specified in the Option after the termination of, the
Participant’s Continuous Status as an Employee, Director or Consultant, the
Option may be exercised (to the extent the Participant was entitled to exercise
the Option at the date of death) by the Participant’s estate, by a person who
acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the Option upon the Participant’s death pursuant
to subsection 6(d), but only within the period ending on the earlier of (i) the
date twelve (12) months following the date of death (or such longer or shorter
period specified in the Option Agreement), or (ii) the expiration of the term of
such Option as set forth in the Option Agreement. If, at the time of death, the
Participant was not entitled to exercise his or her entire Option, the shares
covered by the unexercisable portion of the Option shall revert to and again
become available for issuance under the Plan. If, after the Participant’s death,
the Option is not exercised within the time specified herein, the Option shall
terminate, and the shares covered by such Option shall revert to and again
become available for issuance under the Plan.
          (i) Repricing of Options. Except for adjustments made pursuant to
Section 11, the exercise price of outstanding Options may not be reduced without
stockholder approval nor may outstanding Options be cancelled or amended for the
purpose of repricing, replacing or regranting such Options with an exercise
price that is less than the original price (as adjusted pursuant to Section 11)
of such Options without stockholder approval.
7. Stock Awards
     The Plan Administrator is authorized to make Awards of Common Stock or
Awards denominated in units of Common Stock on such terms and conditions and
subject to such restrictions, if any, which may be based on continuous service
with the Company or the achievement of performance criteria related to: profits
(including, but not limited to, profit growth, net operating profit or economic
profit); profit-related return ratios; return measures (including, but not
limited to, return on assets, capital, equity or sales); cash flow (including,
but not limited to, operating cash flow, free cash flow or cash flow return on
capital); earnings (including, but not limited to, net earnings, earnings per
share, or earnings before or after taxes); net sales growth; net income (before
or after taxes, interest, depreciation and/or amortization); gross or operating
margins; productivity ratios; share price (including, but not limited to, growth
measures and total stockholder return); expense targets; margins; operating
efficiency; customer satisfaction; and working capital targets, where such
criteria may be stated in absolute terms or relative to comparison companies, as
the Plan Administrator shall determine, in its sole discretion, which terms,
conditions and restrictions shall be set forth in the Stock Award Agreement.
     The terms, conditions and restrictions that the Plan Administrator shall
have the power to determine shall include, without limitation, the manner in
which shares subject to Stock Awards are held during the periods they are
subject to restrictions and the circumstances under which forfeiture of the
Stock Award shall occur by reason of termination of the Participant’s employment
or service relationship.
          (a) Issuance of Shares. Upon the satisfaction of any terms, conditions
and restrictions prescribed with respect to a Stock Award, or upon the
Participant’s release from any terms, conditions and restrictions of a Stock
Award, as determined by the Plan Administrator, the Company shall release, as
soon as practicable, to the Participant or, in the case of the Participant’s
death, to the personal representative of the Participant’s estate or as the
appropriate court directs, the appropriate number of shares of Common Stock.

 



--------------------------------------------------------------------------------



 



          (b) Waiver of Restrictions. Notwithstanding any other provisions of
the Plan, the Plan Administrator may, in its sole discretion, waive the
forfeiture period and any other terms, conditions or restrictions on any Stock
Award under such circumstances and subject to such terms and conditions as the
Plan Administrator shall deem appropriate; provided, however, that the Plan
Administrator may not adjust performance goals for any Stock Award intended to
be exempt under Section 162(m) of the Code for the year in which the Stock Award
is settled in such a manner as would increase the amount of compensation
otherwise payable to a Participant.
          (c) Transferability. No rights under a Stock Award Agreement shall be
transferable except by will or the laws of descent and distribution or, if the
agreement so provides, pursuant to a domestic relations order so long as stock
awarded under such agreement remains subject to the terms of the agreement.
8. Covenants of the Company
     (a) During the terms of the Awards, the Company shall keep available at all
times the number of shares of stock required to satisfy such Awards.
     (b) The Company shall seek to obtain from each regulatory commission or
agency having jurisdiction over the Plan such authority as may be required to
issue and sell shares under Awards; provided, however, that this undertaking
shall not require the Company to register under the Securities Act of 1933, as
amended (the “Securities Act”), either the Plan, any Award or any stock issued
or issuable pursuant to any such Award. If, after reasonable efforts, the
Company is unable to obtain from any such regulatory commission or agency the
authority which counsel for the Company deems necessary for the lawful issuance
and sale of stock under the Plan, the Company shall be relieved from any
liability for failure to issue and sell stock upon exercise of such Awards
unless and until such authority is obtained.
9. Use of Proceeds from Stock
     Proceeds from the sale of stock pursuant to Awards shall constitute general
funds of the Company.
10. Miscellaneous
     (a) The Plan Administrator shall have the power to accelerate the time at
which an Award may first be exercised or the time during which an Award or any
part thereof will vest pursuant to subsection 6(e) or 7(b), notwithstanding the
provisions in the Award stating the time at which it may first be exercised or
the time during which it will vest.
     (b) Neither an Employee, Director or Consultant nor any person to whom an
Option or an Award denominated in units is transferred in accordance with the
Plan shall be deemed to be the holder of, or to have any of the rights of a
holder with respect to, any shares subject to such Award unless and until such
person has satisfied all requirements for receipt of any shares subject to the
Award pursuant to its terms.
     (c) Nothing in the Plan or any instrument executed or Award granted
pursuant thereto shall confer upon any Employee, Consultant or other holder of
Awards any right to continue in the employ of the Company or any Affiliate or to
continue serving as an Employee, Consultant or Director, or shall affect the
right of the Company or any Affiliate to terminate the employment of any
Employee with or without notice and with or without cause, or the right to
terminate the relationship of any Consultant pursuant to the terms of such
Consultant’s agreement with the Company or Affiliate or service as a Director
pursuant to the Company’s Bylaws.
     (d) To the extent that the aggregate Fair Market Value (determined at the
time of grant) of stock with respect to which Incentive Stock Options are
exercisable for the first time by any Participant during any calendar year under
all plans of the Company and its Affiliates exceeds One Hundred Thousand Dollars
($100,000), the Options or portions thereof which exceed such limit (according
to the order in which they were granted) shall be treated as Nonstatutory Stock
Options.

 



--------------------------------------------------------------------------------



 



     (e) The Company may require any person to whom an Award is granted, or any
person to whom an Award is transferred in accordance with the Plan, as a
condition of exercising or acquiring stock under any Award, (1) to give written
assurances satisfactory to the Company as to such person’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters, and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award; and (2) to give written assurances satisfactory
to the Company stating that such person is acquiring the stock subject to the
Award for such person’s own account and not with any present intention of
selling or otherwise distributing the stock. The foregoing requirements, and any
assurances given pursuant to such requirements, shall be inoperative if (i) the
issuance of the shares upon the exercise or acquisition of stock under the Award
has been registered under a then currently effective registration statement
under the Securities Act, or (ii) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the stock.
     (f) The Company may require the holder of an Award to pay to the Company
the amount of any taxes that the Company is required to withhold with respect to
the grant, exercise, payment or settlement of an Award. The Company shall have
the right to withhold from any Award or any shares of stock issuable pursuant to
an Award an amount equal to such taxes. To the extent provided by the terms of a
Stock Award or Option Agreement, the person to whom an Award is granted may
satisfy any federal, state or local tax withholding obligation relating to the
grant, exercise, payment or settlement of an Award by any of the following means
or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold shares from the shares of the Common
Stock otherwise issuable to the Participant as a result of the exercise or
acquisition of stock under the Award (up to the employer’s minimum tax
withholding rate); or (iii) delivering to the Company owned and unencumbered
shares of the Common Stock of the Company having a value equal to the tax
withholding obligations (up to the employer’s minimum required tax withholding
rate to the extent the Participant has held the surrendered shares for less than
six (6) months).
     (g) Notwithstanding anything contained in the Plan to the contrary, any and
all Awards, payments, distributions, deferral elections, transactions and any
other actions or arrangements made or entered into pursuant to the Plan shall
remain subject at all times to compliance with the requirements of Section 409A
of the Code. If the Plan Administrator determines that any Award is subject to
Section 409A, the agreement evidencing such Award shall incorporate the terms
and conditions required by Section 409A. If the Plan Administrator determines
that any Award may be subject to Section 409A, the Plan Administrator may adopt
such amendments to the Plan and the applicable agreement evidencing the Award or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Plan
Administrator determines are necessary or appropriate to (i) exempt the Award
from Section 409A or (ii) comply with the requirements of Section 409A.
     (h) The Plan Administrator shall have the authority to adopt such
modifications, procedures and subplans as may be necessary or desirable to
comply with provisions of the laws of other countries in which the Company or
any Affiliate of the Company may operate to ensure the viability of the benefits
from Awards granted to Participants employed in such countries, to comply with
applicable foreign laws and to meet the objectives of the Plan.
11. Adjustments Upon Changes in Stock
     (a) If any change is made in the stock subject to the Plan, or subject to
any Award, without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), (i) the Plan will be appropriately adjusted in the class(es) and
maximum number of shares subject to the Plan pursuant to subsections 4(a), 4(c)
and 4(d), the classes(es)

 



--------------------------------------------------------------------------------



 



and maximum number of shares subject to Awards that may be granted to any person
during any calendar year pursuant to subsection 5(c) and the class(es) and
number of shares for which Awards may be automatically granted pursuant to a
formula program established under the Plan, and (ii) the outstanding Awards will
be appropriately adjusted in the class(es) and number of shares and price per
share of stock subject to such outstanding Awards. Such adjustments shall be
made by the Board, the determination of which shall be final, binding and
conclusive. (The conversion of any convertible securities of the Company shall
not be treated as a “transaction not involving the receipt of consideration by
the Company.”)
     (b) In the event of a merger, reorganization or sale of substantially all
the assets of the Company, the Plan Administrator, may, in its sole discretion,
do one or more of the following: (i) arrange to have the surviving or successor
entity or any parent entity thereof assume the options or grant replacement
options with appropriate adjustments in the options prices and adjustments in
the number and kind of securities issuable upon exercise; (ii) shorten the
period during which options are exercisable; (iii) accelerate any vesting
schedule to which an option is subject; or (iv) cancel vested options in
exchange for cash payment upon such terms and conditions as determined by the
Board of Directors at the time of the event. The Plan Administrator may also
provide for one or more of the foregoing alternatives in any particular option
agreement.
12. Amendment of the Plan and Awards
     (a) The Board at any time, and from time to time, may amend the Plan;
provided, however, that except as provided in Section 11 relating to adjustments
upon changes in stock, stockholder approval shall be required for any amendment
that (i) materially increases the number of securities issuable under the Plan;
(ii) materially modifies the requirements for participation in the Plan;
(iii) otherwise materially amends the Plan to the extent stockholder approval is
required by Nasdaq or securities exchange listing requirements; or
(iv) otherwise requires stockholder approval under any applicable law or
regulation.
     (b) The Board may, in its sole discretion, submit any other amendment to
the Plan for stockholder approval, including, but not limited to, amendments to
the Plan intended to satisfy the requirements of Section 162(m) of the Code and
the regulations thereunder regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to
certain executive officers.
     (c) It is expressly contemplated that the Board may amend the Plan in any
respect the Board deems necessary or advisable to provide eligible Employees,
Directors or Consultants with the maximum benefits provided or to be provided
under the provisions of the Code and the regulations promulgated thereunder
relating to Incentive Stock Options and/or to bring the Plan and/or Incentive
Stock Options granted under it into compliance therewith.
     (d) Rights under any Award granted before amendment of the Plan shall not
be impaired by any amendment of the Plan unless (i) the Company requests the
consent of the person to whom the Award was granted and (ii) such person
consents in writing.
     (e) The Board at any time, and from time to time, may amend the terms of
any one or more Awards; provided, however, that the rights under any Award shall
not be impaired by any such amendment unless (i) the Company requests the
consent of the person to whom the Award was granted and (ii) such person
consents in writing.
13. Termination or Suspension of the Plan
     (a) The Board may suspend or terminate the Plan at any time. Unless sooner
terminated, the Plan shall terminate on June 8, 2016. No Awards may be granted
under the Plan while the Plan is suspended or after it is terminated.
     (b) Rights and obligations under any Award granted while the Plan is in
effect shall not be impaired by suspension or termination of the Plan, except
with the consent of the person to whom the Award was granted.
14. Effective Date of Plan

 



--------------------------------------------------------------------------------



 



     The Plan, as amended and restated, shall become effective on the date it is
approved by the stockholders.

 